 Case 2:14-cv-01374 Document 1270 Filed 06/26/19 Page 1 of 5 PageID #: 40004



                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF WEST VIRGINIA



 CRYSTAL GOOD, et al.,
                                                         Civil Action No. 2:14-CV-01374
                Plaintiffs                               Hon. John T. Copenhaver, Jr.

 v.
                                                         Consolidated with:
                                                         Civil Action No. 2:14-CV-13164
 WEST VIRGINIA-AMERICAN WATER                            Civil Action No. 2:14-CV-11011
 COMPANY,                                                Civil Action No. 2:14-CV-13454
 et al.,
                                                         CLASS ACTION
                Defendants.

________________________________________________________________________

APPLICATION FOR APPROVAL TO PAY INDIVIDUAL REVIEW OPTION CLAIMS
             AND SETTLEMENT ADMINISTRATION COSTS

         The parties and Court-appointed Settlement Administrator, Smith Cochran Hicks PLLC

(“SCH”), respectfully apply to the Court to approve the distribution of payment for 14 final and

approved individual review option claims and settlement administration costs.

         1.        The approved Individual Review Option Claims in the amount of

$3,099,973.50 are detailed in the attached Schedule included as Exhibit 1, pursuant to Section

6.2.2.2 of the Amended Class Action Settlement Agreement (“ASA”) (Doc. 1163-1) approved by

this Court’s Order Granting Final Approval of the Good Class Settlement and Entering Judgment

(Doc. 1212).

Section 6.2.2.2 of the ASA provides as follows:

       If after distribution of the Simple Claim Form Payments and issuance of the checks through
       the Check Distribution Process, and after accounting for payments for associated
       Administrative Expenses and Attorneys’ Fees and Litigation Expenses, and after full
       evaluation of the Individual Review Option claims, the Settlement Administrator
       determines that there are sufficient remaining assets to pay uncontested Individual Review




                                                  1
 Case 2:14-cv-01374 Document 1270 Filed 06/26/19 Page 2 of 5 PageID #: 40005



       Option claims pending final review of contested Individual Review Option claims so that
       the payment of both uncontested and contested Individual Review Option claims is assured,
       the Settlement Administrator may seek permission from the Court to distribute payment
       for the approved uncontested Individual Review Option claims before completing the full
       evaluation of contested Individual Review Option claims. The Settlement Administrator
       may seek such permission by filing an application to distribute after providing reasonable
       notice to the Parties that includes the date on which the Settlement Administrator plans to
       file such application. The Parties shall have the right to submit responses to such
       application by the Settlement Administrator on the date the Settlement Administrator files
       the application. The Court may authorize or deny such distribution based on the evidence
       provided by the Settlement Administrator and taking into account the responses provided
       the Parties.

SCH keeps the parties and the Court aware on a regular basis of the status of its efforts to

administer the settlement in this action. The parties are aware that SCH is making this

application on this date and join in the request for Court approval of the distribution outlined on

the attached Schedule.

         2.        This application for payment includes two Individual Review Option Medical

Claims. All Individual Review Option Medical claimants were submitted to The Centers for

Medicare and Medicaid (“CMS”) for Verification of Enrollment (“VOE”). The CMS VOE

results indicated that none of the Individual Review Option Medical claimants included in this

application matched any enrollment records in CMS systems.

         3.        The West Virginia Department of Health and Human Services, Bureau for

Medical Services (“BMS”) in a written communication, dated October 30, 2018, represented that

it has no legal right to, and will not pursue, a Medicaid subrogation lien with respect to any of

the Individual Review Option Medical and Pregnancy Claims where the settlement amount for

the claim is below the applicable threshold of $20,000 for instituting recovery actions. All of

Individual Review Option Medical Claims included in this application are below the applicable

threshold. Accordingly, all potential lien obligations with respect to Medicare as administered by




                                                 2
 Case 2:14-cv-01374 Document 1270 Filed 06/26/19 Page 3 of 5 PageID #: 40006



CMS and with respect to Medicaid have been resolved for the Individual Review Option Medical

and Pregnancy claimants in this application.

         4.        The Settlement Administration fees for the Individual Review Option claims

included in this application total $2,700. The parties have reviewed this amount and conclude

that the amount requested is in accordance with the fee schedule outlined in the Renewed Joint

Motion for Preliminary Approval and the engagement document provided to the Court on July 5,

2018. The parties request the Court’s approval to pay these fees from the Contingent Fund as

specified in the ASA.

       For the foregoing reasons, the parties and SCH apply to the Court for its approval under

Section 6.2.2.2 of the ASA and Section XI of the Distribution Protocols to distribute funds by

check for the uncontested Individual Review Option Claims and settlement administration fees

as more fully described on the attached Schedule.



Respectfully submitted,

DATED: June 26, 2019

                                     By:

                                     ________________________
                                     John Jenkins
                                     Smith Cochran Hicks PLLC
                                     3510 MacCorkle Avenue SE
                                     Charleston, WV 25304
                                     304.345.1151
                                     SETTLEMENT ADMINISTRATOR

                                     and

                                     /s/ Van Bunch

                                     Van Bunch, Esquire (W.Va. Bar No. 10608)
                                     BONNETT FAIRBOURN FRIEDMAN & BALINT PC




                                                3
Case 2:14-cv-01374 Document 1270 Filed 06/26/19 Page 4 of 5 PageID #: 40007



                            2325 E. Camelback Road, Suite 300
                            Phoenix, Arizona 85016
                            Telephone: (602) 274-1100
                            Facsimile: (602) 274-1199
                            vbunch@bffb.com

                            Anthony J. Majestro (W.Va. Bar No. 5165)
                            POWELL & MAJESTRO, PLLC
                            405 Capitol Street, Suite P-1200
                            Charleston, West Virginia 25301
                            Telephone: (304) 346-2889
                            Facsimile: (304) 346-2895 (facsimile)
                            amajestro@powellmajestro.com


                            Kent Mayo (admitted Pro Hac Vice)
                            BAKER BOTTS L.L.P.
                            1299 Pennsylvania Avenue, NW
                            Washington, DC 20004
                            (202) 639-1122
                            Kent.mayo@bakerbotts.com

                            Deborah Greenspan (admitted Pro Hac Vice)
                            BLANK ROME LLP
                            1825 Eye Street NW
                            Washington, DC 20006
                            Phone: (202) 420-2200
                            Fax: (202) 420-2201
                            Email: dgreenspan@blankrome.com

                            On Behalf of the Settling Parties




                                      4
 Case 2:14-cv-01374 Document 1270 Filed 06/26/19 Page 5 of 5 PageID #: 40008



                             UNITED STATES DISTRICT COURT

                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



 CRYSTAL GOOD, et al.,
                                                         Civil Action No. 2:14-CV-01374
                Plaintiffs                               Hon. John T. Copenhaver, Jr.
 v.

                                                         Consolidated with:
 WEST VIRGINIA-AMERICAN WATER                            Civil Action No. 2:14-CV-13164
 COMPANY,                                                Civil Action No. 2:14-CV-11011
 et al.,                                                 Civil Action No. 2:14-CV-13454

                Defendants.



                                CERTIFICATE OF SERVICE

       The undersigned counsel for Plaintiffs hereby certifies that on June 26, 2019, the foregoing

“APPLICATION FOR APPROVAL TO PAY INDIVIDUAL REVIEW OPTION CLAIMS

AND SETTLEMENT ADMINISTRATION COSTS” was served on all counsel of record

through the CM/ECF system which will send notification of the filing to all counsel of record.

                                             Bonnett Fairbourn Friedman & Balint PC


                                             /s/ Van Bunch
                                             Van Bunch (WVSB# 10608)
                                             2325 E. Camelback Road, Suite 300
                                             Phoenix, Arizona 85016
                                             Phone: (602) 274-1100
                                             Fax: (602) 274-1199
                                             vbunch@bffb.com




                                                5
